Plaintiff in error duly completed, served, and filed his case-made, with petition in error attached, and in due time, and in conformity with the rules of this court, prepared, served, and filed his brief; but the defendant in error has failed to file his brief, or give an excuse for such failure. The brief of plaintiff in error reasonably sustains the assignments of error made by him. This court, not being required to search the records, in the absence of a brief on behalf of defendant in error, for reasons to sustain the judgment of the trial court, may reverse the case upon the brief of the plaintiff in error.
The judgment of the court below should therefore be reversed, and this cause remanded, with directions to the trial court to grant plaintiff in error a new trial.
By the Court: It is so ordered.